      Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 1 of 12. PageID #: 2569




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

    UNITED STATES OF AMERICA,                      )   CASE NO.: 1:16CR260
                                                   )
                Plaintiff,                         )   JUDGE CHRISTOPHER A. BOYKO
                                                   )
         v.                                        )
                                                   )
    RUSSELL DAVIS,                                 )   RESPONSE IN OPPOSITION TO
                                                   )   DEFENDANT'S MOTION FOR NEW
                Defendant.                         )   TRIAL UNDER FED. R. CRIM. P. 33

        Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, Vasile C. Katsaros and Robert F. Corts, Assistant United States

Attorneys, and hereby responds in opposition to defendant Russell Davis’ motion to for new trial

under Fed. R. Crim. P. 33.

        On May 4, 2018, following a jury trial, Davis was convicted of one count of distributing

a mixture or substance containing a detectable amount of fentanyl resulting in death, in violation

of 21 U.S.C. § 841(a)(1) (Count 1). (R. 90: Verdict, PageID 533-34). 1 Presently before this

Court is Davis’ Motion for New Trial under Fed. R. Crim. P. 33.2 For the reasons set forth

below, the government believes that the motion is properly denied.




1
 Prior to the jury trial, Davis entered a guilty plea to one count of possession with the intent to
distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count 2). (R. 89: Plea Tr., PageID 502-
32).
2
 The government did not oppose Davis’ requests for extensions of time to file his motion for
new trial under Fed. R. Crim. P. 33. (R. 94: Motion, PageID 548-50; R. 100: Motion, PageID
961-62; R. 108: Motion, PageID 2548-49; R. 109: Motion, PageID 2550-52). Therefore, Rule
33(b)’s 14-day time restriction does not apply here. See Fed. R. Crim. P. 33(b)(2).
     Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 2 of 12. PageID #: 2570



                                     LAW AND ARGUMENT

        In his motion, Davis argues that this Court erred by declining to provide the jury with an

instruction for proximate cause with respect to the death resulting from drug distribution

enhancement, despite his admission that he did not request such an instruction. He further

argues that this Court erred when it retained the phrase “on or about” in portions of the jury

instructions, and when it provided an instruction on the meaning of “on or about” following a

jury question during deliberations over counsel’s objection. In relevant part, Fed. R. Crim. P.

33(a) provides that, “[u]pon the defendant’s motion, the court may vacate any judgment and

grant a new trial if the interest of justice so requires.” The interest of justice does not require a

new trial here. For the reasons set forth below, Davis’ arguments fail and his new trial motion is

properly denied.

A.      This Court properly instructed the jury regarding the death enhancement under
        Section 841(b)(1)(C) as no proximate cause instruction was required.

        Section 841(b)(1)(C) imposes enhanced penalties whenever a defendant distributes a

controlled substance in violation of Section 841(b)(1)(C), and “death . . . results from the use of

such substance.” As this Court is aware, the indictment charged Davis with distributing a mixture

or substance containing a detectable amount of fentanyl resulting in the death of JCW.

Accordingly, at trial, this Court gave the following instruction:

                Count 1 of the indictment further alleges that death resulted from
                Defendant’s distribution of fentanyl. The allegations of Count 1
                are hereby realleged and incorporated by reference herein.

                It is further alleged that on or about March 7, 2016, in Lorain,
                Ohio, [JCW] did fatally ingest and overdose on a controlled
                substance; namely, fentanyl, which had been distributed by Russell
                Davis.

                For this enhanced penalty to apply, the Government must prove the
                additional element that the Defendant’s conduct caused the death.
                In order to establish that the drugs distributed by the Defendant


                                                   2
    Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 3 of 12. PageID #: 2571



               resulted in the death of JCW, the Government must prove that
               JCW died as a consequence of his use of the drugs, that the
               Defendant distributed on or about the date alleged in the
               indictment.

               This means that the Government must prove beyond a reasonable
               doubt that but for the use of the drugs that the Defendant provided,
               JCW would not have died.

               “But for” causation exists where death would not have occurred
               had the controlled substance distributed by the Defendant not been
               ingested by JCW.

               In other words, there is “but for” causation where the use or use of
               the controlled substance combines with other factors to produce
               death and death would not have occurred without the incremental
               effect of the controlled substance.

               The Government is not required to prove that the Defendant
               intended to cause the death of JCW or that his death was
               foreseeable by the Defendant or others.

(R. 106: Trial Tr., Vol. 7, PageID 2170-71). Davis does not dispute that this instruction was

correct. Instead, he argues that this Court erred in declining to provide the jury with an

additional instruction for proximate cause, despite his not having requested such an instruction.

He is mistaken.

       In Burrage v. United States, 134 S. Ct. 881 (2014), the Supreme Court made clear that

where there was an enhancement under 21 U.S.C. § 841(b)(1)(C), for drug distribution resulting

in death or serious bodily injury “a defendant cannot be liable under the penalty enhancement

provision of 21 U.S.C. § 841(b)(1)(C) unless such use is a but-for cause of the death or injury.”

Id. at 892. Davis acknowledges the Supreme Court’s holding in Burrage but argues that this

Court should have also provided an instruction on proximate cause, relying on United States v.

Martinez, 588 F.3d 301 (6th Cir 2009), and on a decision authored by Judge Oliver in United

States v. Jeffries, No. 5:16CR180, R. 173: Order (N.D. Ohio filed Oct. 1, 2018), an unrelated

district court case currently pending direct appeal.


                                                 3
    Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 4 of 12. PageID #: 2572



       In reaching his conclusion in Jeffries, Judge Oliver leaned heavily on Martinez

construing the health-care fraud statute. But that statute is part of a different statutory scheme.

In particular, it speaks generically about the link between the offense conduct and the resulting

death (thus potentially inviting presumed adoption of an implied foreseeability requirement).

See 18 U.S.C. 1347(a) (enhanced penalty “if the violation [of the statute] results in death”). The

“death results” provision in Section 841(b)(1)(C), by contrast, imposes enhanced liability for

only one category of highly foreseeable deaths (deaths from the use of illegal drugs). Thus, the

provision is concerned not with drug trafficking deaths generally, but with deaths associated with

drug use specifically—primarily, overdoses. Because Congress has already made a judgment

about the dangers of overdoses of scheduled controlled substances, the statutory “death results”

element is satisfied when the jury finds that a drug-overdose death was in fact caused by use of

the controlled substance trafficked by the defendant. This distinctive feature of Section

841(b)(1)(C) makes it particularly inappropriate to infer an additional proximate-causation

element. Because of this atypical approach, the “death results” language in Section 841(b)(1)(C)

operates differently from other federal criminal laws (including the health-care fraud statute)

specifying an increased punishment where a death results from a “violation” of the statute. As a

result, no inconsistency exists between the government’s contention that the “death results”

provision in Section 841(b)(1)(C) omits a foreseeability requirement and the Sixth Circuit’s

decision in Martinez interpreting Section 1347(a)’s different language to import such a

requirement. Indeed, the Court in Burrage expressly declined to decide whether, and under what

circumstances, courts should infer a proximate-cause requirement from statutory text. See 571

U.S. at 210.




                                                  4
    Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 5 of 12. PageID #: 2573



       The “death results” language in Section 841(b)(1)(C) does not incorporate a proximate

cause requirement. See United States v. Burkholder, 816 F.3d 607 (10th Cir. 2016), cert. denied,

137 S. Ct. 623 (2017); Alvarado v. United States, 816 F.3d 242 (4th Cir. 2016), cert. denied, 137

S. Ct. 492 (2016). Indeed, Section 841(b)(1)(C) imposes no such foreseeability requirement. The

statute imposes enhanced penalties whenever a defendant distributes a controlled substance in

violation of Section 841(b)(1)(C) and “death . . . results from the use of such substance.” 21

U.S.C. 841(b)(1)(C). A jury may find that death “result[ed]” from use of a controlled substance

without making any finding of foreseeability, because for death to “result” simply means that

death “arose as a consequence, effect, or conclusion” of the controlled substance’s use,

Webster’s Third New International Dictionary 1937 (1986); see, e.g., United States v. Houston,

406 F.3d 1121, 1124 (9th Cir. 2005) (stating that the death-results language of Section

841(b)(1)(C) “unambiguously eliminates any statutory requirement that the death have been

foreseeable”), cert. denied, 546 U.S. 914 (2005); United States v. McIntosh, 236 F.3d 968, 972

(8th Cir.) (“[The provision] is unambiguous and . . . giving effect to its plain meaning prohibits

us from superimposing upon the statute a foreseeability or proximate cause requirement”), cert.

denied, 532 U.S. 1022 (2001), overruled in part on other grounds by Burrage v. United States,

134 S. Ct. 881 (2014).

       That reading accords with the provision’s history. The death-results enhancements were

enacted as part of the Anti-Drug Abuse Act of 1986, Pub. L. No. 99-570, § 1002, 100 Stat. 3207-

2—a bill that sought to increase penalties for drug distribution as a way to “send[] the clear

message” that “we are no longer going to tolerate” “the insidious business of drug trafficking,”

especially when it results in “death or serious bodily harm.” 132 Cong. Rec. 27,161 (1986)

(statement of Sen. DeConcini); see, e.g., id. at 26,453 (statement of Sen. Mattingly) (advocating




                                                 5
    Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 6 of 12. PageID #: 2574



stronger penalties to address the “crisis” and “plague” of drug abuse). It is unsurprising that a

Congress motivated by these objectives chose to “put[] drug dealers and users on clear notice

that their sentences will be enhanced if people die . . . from the drugs they distribute . . .

regardless of whether the defendant knew or should have known that death would result.” United

States v. Patterson, 38 F.3d 139, 145 (4th Cir. 1994), cert. denied, 514 U.S. 1113 (1995).

        That reading of the statutory language also accords with the nature of proof of causation

in an overdose case under Section 841(b)(1)(C). Many statutes that impose criminal penalties

based on a resulting death impose those penalties whenever death results from criminal conduct,

without specifying the manner in which death must result in order for enhanced liability to

attach. The death-results provision in Section 841(b)(1)(C), in contrast, imposes enhanced

penalties for overdose deaths that are by their nature foreseeable to drug distributors and

manufacturers: deaths from the use of substances that are controlled because they are dangerous

and prone to abuse. Allowing a defendant to argue that his drug distribution was not actually

dangerous, or that a particular client was by all appearances a responsible drug user, is

inconsistent with the categorical conclusion that all controlled substances pose an unacceptable

risk of danger.

        Every court of appeals to address the death-results language in 21 U.S.C. 841(b)(1)(C) or

(E) has concluded that it does not require that a jury find that a death from drug use was

foreseeable. See United States v. Harden, 893 F.3d 434, 447-449 (7th Cir. 2018), cert. denied,

2018 WL 4509897 (Oct. 15, 2018); Burkholder, 816 F.3d at 614-618; Alvarado, 816 F.3d at 249-

250; United States v. Webb, 655 F.3d 1238, 1254-1255 (11th Cir. 2011), cert. denied, 132 S. Ct.

1131 (2012); United States v. De La Cruz, 514 F.3d 121, 137-138 (1st Cir. 2008), cert. denied,

557 U.S. 934 (2009); Houston, 406 F.3d at 1124-1125; McIntosh, 236 F.3d at 971-974; United




                                                   6
     Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 7 of 12. PageID #: 2575



States v. Robinson, 167 F.3d 824, 830-832 (3d Cir.), cert. denied, 528 U.S. 846 (1999);

Patterson, 38 F.3d at 144-145. The Sixth Circuit has also stated, albeit in dicta, that Section

841(b)(1) “is, in effect, a strict liability statute with respect to the injury or death of another

arising out of the distribution of drugs.” United States v. Rebmann, 226 F.3d 521, 525 (6th Cir.

2000), overruled on other grounds by United States v. Leachman, 309 F.3d 377, 385 n.9 (6th Cir.

2002), cert. denied, 538 U.S. 969 (2003).

        In sum, this Court did not err when it did not give a proximate cause instruction to the

jury, one which Davis did not request. Instead, this Court properly instructed the jury solely as to

but-for causation for the death resulting from drug distribution enhancement.

B.      This Court did not err with respect to its instruction for the meaning of “on or
        about” or by leaving references to “on or about” in the jury instructions.

        When instructing the jury, this Court did not provide the jury with the Sixth Circuit

pattern instruction 2.04 for “on or about,” at counsel’s request. That instruction explains that

while the indictment alleges that the crime charged happened “on or about” certain dates, “[t]he

government does not have to prove that the crime happened on that exact date. But the

government must prove that the crime happened reasonably close to that date.” (Sixth Circuit

Pattern Criminal Jury Instructions, 2017 Edition, Section 2.04). Elsewhere, however, the phrase

“on or about” was contained in portions of the jury instructions read to the jury. (See R. 106:

Trial Tr., Vol. 7, PageID 2169-71). Davis claims this was an error because it confused the jury

and allowed them to assume a time frame rather than conclude that Davis sold the drugs close

enough in time to create a sufficient causal link. Davis is mistaken and his argument is a patent

attempt to cast doubt on the jury’s determination of guilt.

        Davis complains because this language was included, it led to the jury’s question as to the

meaning of “on or about,” and this Court’s instruction – which he claims was improper. (See R.



                                                    7
    Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 8 of 12. PageID #: 2576



98: Trial Tr. Vol. 8., PageID 930). After discussing the jurors’ question with counsel, being

unable to reach a resolution and over defendant’s objection, this Court concluded it would

instruct the jury that the phrase “on or about” “must be viewed and framed in light of all the

evidence the jury must reasonably consider in reaching a verdict on Count 1 and, if applicable,

the death enhancement.” (Id.).

       To support his argument, Davis relies on the Sixth Circuit’s opinion in United States v.

Neuroth, 809 F.2d 339, 341-42 (6th Cir. 1987), which held that courts should compare the date

in the indictment with the proof required at trial as to what date the offense occurred to assess

whether “on or about” language should be included in the jury instructions. The Neuroth Court

held that even where the inclusion of the “on or about” language is erroneous, only a harmless

error standard of review is applied. Id. at 342 (“An error, not of constitutional dimension, is

harmless unless it is more probable than not that the error materially affected the verdict.”).

Here, any error in including the “on or about” language was arguably harmless because, as

discussed above, the jury was required to determine that JCW’s death resulted from the use of

drugs distributed by Davis under Section 841(b)(1)(C) and but-for that drug distribution JCW

would not have died. Thus, even if the inclusion of the “on or about” language was erroneous,

given that this Court provided the jury with the but-for causation instruction as required by

Burrage, any error was harmless because it was not probable that the error materially affected the

verdict.

       Based on the evidence presented at trial, there is little risk that the jury was confused as to

who distributed the drugs that resulted in JCW’s death. The testimony of Harry Karaplis, Corey

Stock, and the phone evidence admitted at trial, corroborated their testimony, and provided

ample evidence that Davis distributed drugs to JCW and his friends in the days leading up to




                                                  8
    Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 9 of 12. PageID #: 2577



JCW’s death. That evidence also showed that Davis distributed drugs to Karaplis and JCW on

March 7, at approximately 12:34 a.m., which the government argued throughout the trial killed

JCW. As such, the multiple sales leading up to JCW’s death, to include the sale on March 7,

2016, created a sufficient temporal and casual connection between Davis’ drug trafficking and

the death. Moreover, the Court’s response to the jury’s “on or about” question, which stated that

the language “must be viewed and framed in light of all the evidence the jury must reasonably

consider in reaching a verdict on Count One and, if applicable, the death enhancement” was

entirely proper. It is pure speculation to allege that it allowed the jury to make an impermissible

inference to support a finding of guilt based on the evidence supporting causation that the

government presented at trial. The question simply could have arose because normally the

definition of on or about is included in the instructions. Juries must consider all the evidence and

the Court’s response to the question was not error let alone substantial legal error. Just because

the jury chose not to credit the defense theories that the drugs came from an alternate source of

supply, or that Davis was asleep and did not distribute the drugs, does not mean that the Court’s

response to the juror’s question or the failure to completely remove “on or about” from the

instructions created a reasonable likelihood that the alleged substantial legal error affected the

outcome of the proceedings. The government would respectfully assert that the evidence

presented did not allow it.

       Finally, in United States v. Ewing, ___ Fed. Appx. ___, 2018 WL 4191102 (6th Cir. Aug.

31, 2018) (unpublished), the Sixth Circuit vacated the defendant’s death enhancement under

Section 841(b)(1)(C) and remanded for resentencing on the lesser included offense. Davis

acknowledges that Ewing did not address the “on or about” language in jury instructions but

claims its holding is analogous because Ewing, like Davis, argued there was insufficient




                                                  9
   Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 10 of 12. PageID #: 2578



evidence that he sold the drugs that resulted in death. The facts, however, are distinguishable. In

Ewing, the Court found that there was sufficient evidence that Ewing sold heroin laced with

fentanyl, but due to the absence of heroin or heroin metabolites in the decedent’s blood, there

was not sufficient evidence to support the jury’s finding that this distribution resulting in death.

Davis claims this supports his argument that based on the “on or about” language in the jury

instructions, the jury was allowed to assume a temporal connection between Davis’ drug

distribution and JCW’s death that was not established at trial. Specifically, he argues that the

jury was impermissibly allowed to consider the “on or about” language with respect to the cause

of JCW’s death. As explained above, this argument does not hold ground given that the jury was

required to determine that “but-for” Davis’ drug distribution JCW would not have died. In other

words, the jury determined that it was Davis’ drug distribution that resulted in JCW’s death.

       Thus, the Court did not err in instructing the jury on the meaning of “on or about” after

the jury specifically asked for the meaning of the phrase or by leaving references to “on or

about” in the jury instructions.




                                                 10
   Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 11 of 12. PageID #: 2579



                                        CONCLUSION

       For the foregoing reasons, the government respectfully requests that this Honorable Court

deny Davis’ Motion for New Trial under Fed. R. Crim. P. 33, as the interests of justice do not

require a new trial.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                              By:    s/Vasile C. Katsaros
                                                     Vasile C. Katsaros (OH: 0067386)
                                                     Robert F. Corts (OH: 0041432)
                                                     Assistant United States Attorneys
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3876 / 3957
                                                     (216) 522-7499 (facsimile)
                                                     Vasile.Katsaros@usdoj.gov
                                                     Robert.Corts@usdoj.gov




                                               11
   Case: 1:16-cr-00260-CAB Doc #: 111 Filed: 11/29/18 12 of 12. PageID #: 2580



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 29, 2018 a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.


                                                       s/Vasile C. Katsaros
                                                       Vasile C. Katsaros
                                                       Assistant U.S. Attorney




                                                  12
